Luke, J.
1- A conviction of larceny was authorized by the evidence.
2. The seven grounds of the motion for a new trial, as to the exclusion of evidence, the alleged insufficiency of evidence, and alleged error in excerpts from the charge of the court, are without substantial merit. The defendant has had a legal trial, and for no reason pointed out did the court err in overruling the motion for a new trial.

Judgment affi/rmed.


Broyles, O. J., and Bloodworlh, J., concur.

II. B. Edwards, Hendricks & Hendricks, for plaintiff in error. ~
G. E. Hay, solicitor-general, Eva L. Hay, contra.